STONE, Circuit Judge.
This is a bill by the United States to remove from the title to land of an incompetent adult Osage Indian the cloud of a conveyance thereof by him. The land came to him by devise from his wife, an incompetent Osage Indian. On motion, the bill was dismissed and the government brought this appeal. The appeal was decided by this „ court and the decree reversed (265 Fed. 261). Mandate was stayed. Thereafter, the Supreme Court decided the precise question here involved in the case of La Motte v. United States, 254 U. S. 570, 41 Sup. Ct. 204, 65 L. Ed. 410. Thereupon, a petition for rehearing was granted and the case is now submitted anew. The La Motte Case is directly in point and must govern the disposition of this appeal. The point involved in the ruling of the lower court and on this appeal is whether -an incompetent adult Osage Indian devisee of lands restricted in the hands of his incompetent adult Osage Indian devisor comes to him, under the will, free from restrictions on alienation. The La Motte Case holds directly that it does.
Therefore, on the controlling authority of that case, the decree must be and is affirmed.

§E»For other cases see same topic & KlflY-NUMBFR in all Key-Numbered Digests & indexes